Citation Nr: 1118142	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  03-25 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an increased rating for a meniscal tear, residual of a right knee sprain, rated 20 percent from August 9, 2001 through May 15, 2002 and from July 1, 2002 through June 25, 2007.  (Temporary total evaluations pursuant to 38 C.F.R. § 4.30 were in effect from May 16, 2002 through June 30, 2002, and from June 26, 2007 through April 30, 2009.)

2.  Entitlement to an increased rating for right knee arthritis, residual of a right knee sprain, rated 10 percent from August 9, 2001 to June 1, 2010.

3.  Entitlement to an increased rating for a total right knee replacement (formerly right knee sprain residuals with degenerative joint disease and meniscal tear), rated 30 percent from May 1, 2009.

4.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1971 to August 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a January 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky which continued a noncompensable (zero percent) disability rating for the Veteran's service-connected history of right knee sprain.

By rating decision in May 2003, the RO increased the evaluation for the Veteran's service-connected history of right knee sprain with degenerative joint disease and meniscal tear to 20 percent, effective from August 9, 2001.  A temporary total (100 percent) rating was assigned effective May 16, 2002 through June 30, 2002 based on surgical or other treatment necessitating convalescence.  See 38 C.F.R. § 4.30 (2010).  The same rating decision granted separate service connection for arthritis of the right knee associated with history of right knee sprain.  A separate 10 percent disabling rating was assigned effective August 9, 2001.

In January 2006, the Board remanded the Veteran's claim for additional procedural and evidentiary development.

In a June 2008 rating decision, the VA Appeals Management Center (AMC) assigned a temporary total rating for the Veteran's history of right knee sprain with degenerative joint disease and meniscal tear based on his total knee replacement surgery.  See 38 C.F.R. § 4.30.  An effective date of June 26, 2007 was assigned and a 30 percent disability rating was scheduled to take effect September 1, 2008.  However, in a September 2009 rating decision, another temporary total rating for the right knee disability was assigned effective from March 17, 2008 through April 30, 2009.  A 30 percent rating was assigned effective from May 1, 2009.

In the above-mentioned September 2009 rating decision, the AMC proposed to terminate the separate evaluation of 10 percent for arthritis of the right knee based on clear and unmistakable error.  The Veteran was informed of the proposed reduction by letter dated September 2, 2009.  He did not respond.  In a March 2010 rating decision, the separate disability rating for right knee arthritis was discontinued, effective June 1, 2010.

A July 6, 2010 Board decision denied the issues on appeal.  The Veteran appealed the July 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court) which, upon a November 2010 Joint Motion For Remand (that moved the Court to vacate the Board's July 6, 2010 decision), promulgated an Order on November 29, 2010 that granted the motion of the parties.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The November 2010 Joint Motion essentially noted (November 2010 Joint Motion, page 5) that the Veteran's Social Security Administration (SSA) records should be obtained and associated with the claims file.

The Board here observes that there is little current evidence pertaining to the Veteran's right knee disability.  As such, the Board finds that the Veteran should be afforded the appropriate VA examination to evaluate his service-connected right knee disability.

The Board notes that a claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, it must be adjudicated by the AOJ prior to appellate consideration.

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice relative to the issue of entitlement to a TDIU.  Afford an appropriate period for response.

2.  The AOJ should contact the Social Security Administration (SSA) and request a copy of the Veteran's records regarding any award of SSA disability benefits, including any SSA administrative decision(s) (favorable or unfavorable), and the medical records upon which the decision(s) were based.

3.  After completion of the above, the Veteran should be afforded a VA examination to determine the nature and severity of his service-connected right knee disability.  The claims file must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed, and all findings reported in detail.

4.  The AOJ should then readjudicate the issues of entitlement to an increased rating for a meniscal tear, residual of a right knee sprain, rated 20 percent from August 9, 2001 through May 15, 2002 and from July 1, 2002 through June 25, 2007, entitlement to an increased rating for right knee arthritis, residual of a right knee sprain, rated 10 percent from August 9, 2001 to June 1, 2010, and entitlement to an increased rating for a total right knee replacement (formerly right knee sprain residuals with degenerative joint disease and meniscal tear), rated 30 percent from May 1, 2009.  If any of the benefits sought are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued, and the Veteran and the representative should be afforded the appropriate period to respond.  

5.  Thereafter, the AOJ should adjudicate the issue of entitlement to a total rating based on individual unemployability due to service-connected disabilities.  Notice of the determination and the Veteran's appellate rights should be provided to the Veteran and his representative.  Only if an appeal is completed as to this matter should the TDIU issue be returned to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


